Title: The President of Congress to the American Peace Commissioners, 27 October 1783
From: President of Congress
To: American Peace Commissioners


          
          
            Gentlemen
              Princetown Oct. 27th 1783
            Previous to my leaving the Chair of Congress, I take the liberty again to address you, merely as an individual that you may not be left totally without Information until the Choice of a Minister for foreign Affairs shall take place. I have pressed Congress much on this subject, and am fully convinced of the difficult Situation you must be in for want of Information from this important Office— I have the honor of acknowledging the rect of your several favours of the ——— My last addressed to you, was on the 15th of July giving you a minute account of the Mutiny of the Soldiers in Philadelphia and of our subsequent removal to this Place—since which we have remained here tho. in but indifferent Circumstances of accommodation— Congress lately have determined to fix their place of Residence at the Head of the Delaware over the Falls of Trenton— They take in contemplation to fix another place the Falls of Potomack near Georgetown and to sit alternately at each Place year about— They have also determined to adjourn on the 8th Novr to Annapolis for their temporary residence— They have also passed several important Acts lately, which you will see by the several Proclamations contained in the Newspapers which I do myself the honor of transmitting herewith from the month of Sept 2d ——— Congress have not yet taken the Appointment of a minister for foreign Affairs under Consideration, as their Time is principally taken up with previous measures of a Peace arrangement both Civil & Military— It will now be put off till the removal to Annapolis— I shall add to this Letter (I believe) several Acts of Congress In consequence of a Report on your last Official Letter we have been most Anxiously (looking(?)) for the Definitive Treaty which is really a matter of much more importance in this Country than it is in Europe— The States at best cannot be convinced that Peace is made to any Purpose without this welcome Act, and the Conduct of the British in these States has confirmed them in the Opinion— We lately sent Baron Steuben to Canada to settle with Genl Waldenson the Time and manner of delivering up & receiving the Posts and fortifications on the Frontiers whenever that Genl should be ready so to do— He was refused even a conference on the subject— Genl Waldenson declaring that he knew of no Peace between Britain and America, that his orders were to cease Hostilities which he had carefully done but could go no further— The Baron thinks they are planning their schemes in Canada for holding the Frontier Posts for a year or two longer which would prove ruinous to these States rendition of them must be urged without delay. The Minister from Holland is arrived and to receive his public Audience on Friday next.
            The Effects of the Mutiny in Philadelphia are all done away— The Sergeants who were condemned to die, recd Pardon from Congress in the very last moment of despair this has had a good Effect and the Army have been disbanded without any bad consequences but unhappily without Money.
          
          
            Nov. 1st—
            Yesterday we gave public audience to Mr Van Berckel— Just before the Ceremony began Col Ogden arrived with the News of the completion of the Definitive Treaty, this gave a large addition to the general Joy that was already great on the occasion of the Day— Mr Van Berckel appears to be a person very much suited to the Manners of our People and I am very much mistaken if he does not do great honor to his Commission— I shall endeavour to enclose his address and our answer—
          
          
            Novr 3d—
            This Morning Congress met & made choice of a new President for the ensuing Year General Mifflin was unanimously chosen, tho’ absent I suppose he will take the Chair in a day or two— I feel myself very happy in having filled up my year and that after having devoted myself altogether to the Public Service for near eight years, I am like to retire to private Life under the blessings of so glorious a Peace— My Presidentship has also been honored by the Signature of both Preliminary Articles & Definitive Treaty which has greatly compensated for all my other Sacrifices.
            E B.
          
        